DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haymond (U.S. Pat. No. 9,314,078) in view of Otmani (U.S. Patent No. 10,355,734).
Regarding claim 4, Haymond discloses a combination of a means for holding fingers (98) and a cell phone (10) (fig. 9) having a method of use consisting in the steps of having the intended user passing his fingers under a finger holder which deforms into an arcuate shape by pulling on a pair of compliant shapes located on opposite ends of the finger holder (fig. 9), which are forced to curve away from the casing and having the shape return to flat (fig. 10) when the intended user's fingers are taken out from the finger holder (Haymond: Figs. 1-2, 4, 9-10, Col. 4: 35-Col. 5: 19; Figs. 8-10: Col. 6: 33-Col.7: 11): (see a cellular phone case made of flexible and resilient material comprising multiple cut slots 50 (including two side slots 52 and two end slots 54), structured to provide a solid web or strap 66 as the finger holder at the center. The cutout provides 4 stretchable connections 70 about a centered web that can be stretched to accommodate a user’s finger(s) or hand inserting between the web and the cellular phone) (See Fig. 9: Col. 8: 45-52. Col. 10: Claims 11 and Col. 13: 21, part b). That is or obvious which are forced to curve away from the casing and having the shape return to flat (fig. 10) when the intended user's fingers are taken out from the finger holder.
However, Otmani also teaches provide a configurable support for a mobile device (10) that both aids retention of said device in a user's hand and allows the mobile device (10) to be used as a table top device (fig. 2-4), and having the intended user passing his fingers under a finger holder which deforms into an arcuate shape by pulling on a pair (90/110) of compliant shapes located (70) on opposite ends of the finger holder (fig. 2-4), which are forced to curve away from the casing and having the shape return to flat (fig. 5) when the intended user's fingers are taken out from the finger holder (30/50) (fig. 5, col. 4, lines 9-52) 
(see when secure retention of the mobile device to the users hand is not required, the elongate member 70 may be transposed to a closed or stowed configuration, as shown in FIG. 5, in which elongate member 70 lies flat against and parallel to the rear surface 60 of backplate 50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Haymond with Otmani, in order to allow the elongate member 70 to move away from the rear face 60 to accommodate the users fingers, which are placed between the elongate member 70 and the rear face 60 of backplate 50, thus securing the mobile device 10 to the users hand.  FIG. 4 shows the user subsequently gripping the mobile device 10 for increased security. When secure retention of the mobile device to the users hand is not required, the elongate member 70 may be transposed to a closed or stowed configuration, as shown in FIG. 5, in which elongate member 70 lies flat against and parallel to the rear surface 60 of backplate 50 easier (see suggested by Otmani on col. 4, lines 24-34) .   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                          September 15, 2021